of Travis County, Texas-

 At                     C^M^a           u                                 APR
                                                                          APR 062015
                                                                              0 6 2015
                                                                     At              Iftfrft M. \
                                                                     Velva L Price, District Clerk
                         Causa Kloi DH-feivH't-ooiqaCi

 FredJia Lee. ^JolK^tDC^OO'Bms              * Xn Yne. District Court
                         rlaintitf          #
 Census                                     *     latHi Judicial Outriri
 ftissie O^enSj ftesiJfnj 6ffi&r, Texas *
 fioarj of Pardons Afl/ParoleSj et qLj X          YrauiS County, YeX*LS
                          OefiAJon-ts       -#-

     Wot/on in Request Br ATfue And Complete Copu Of Yhe Clerte
                  Records Pursuant Yo (?ute 3fi5 Yex.ft. Cm. Proct
To; YeUfl L« Price
     Yraviis County District Clerk
      Cjvj, Ofviij 3oQ. Courtnousa.
      IDOO Guadalupe. Street
      Ausiin, Texas 1&%1-9oo3
     Comes MduS freddi'e Le. liialKeTj PLainfifT In the aLoue-stuLeJ Qnd
 referenced Cause.} ly and through fiimselfj In Propria Person^ and pre
sents this "fDo-t/on in Rarjue^-t Br A"ifue AnJ Complete Copi| frP. The Clerks
Record Pursuant Yo ftuleJWiS Te^jRi C?vti Prod') and »n .Support o-Pjuch,
 Plaintiff presents "The Following I
l) On Jw£ 11*3101+, Plaintiff Wed Ordinal Due. Process of Lauj Compl
aint Pursuant Yo United .States Constitution Amendment fiurkenj Texas
Constitution Article 1, Section I9j
5)   fteauest for Serufce. of Process;
3) Application Yo Proceed Yh forma Pauperis-Ynatilltvj Yo^Pqi) Costs)
                                    ZZ-     w~         -S
                                            JC1>
               m                                       -.r»
                                    <i-
                                            T)
                                            2
                                    n2^_               CV—

                                    ro      JO         gt=
               33                           Do         —* *

                                            O          rt>
               H
                                    ^
                                                       r*
                                    ss.
                                                       f?
                                    L^                 fc.
                                            C?

                                            m
                                                       E
                                                       sa
                                    _i      TTJ
                                    -J                 ZJC
                                    Uo          C?
                                            t^" ~5»
                                    iS
                                    LU
                                        (
                                            cr.
                                            rs
                                                        Vr
                                    O       H^
                                    O


                                                        ©a


a
n
W)
\\)    o
                   w t> (? 2
                       ri- ^ [2.
m >r
                   - - r-f-   t»



       D                                                      ''.-„
                                                h£
                                                o             -f
                                                >• 1
                                                               -3
                                                               -s
                                                               ;
                                                (*•
                                                W
                       o                        o
-=     ~s                                       1**
=      o                      rt>               »J1


-sr.       r
= .P